Citation Nr: 1529609	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  13-35 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 percent disabling for posttraumatic stress disorder (PTSD) prior to September 27, 2011.  

2.  Entitlement to an effective date prior to September 27, 2011, for the grant of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) on a schedular basis pursuant to 38 C.F.R. § 4.16(a).

3.  Entitlement to an effective date prior to September 27, 2011, for the grant of a TDIU on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from July 1965 to July 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2011 and September 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The March 2011 rating decision granted service connection for PTSD, and assigned an initial disability rating of 30 percent, effective February 22, 2002, the date of the Veteran's claim.  In the September 2012 rating decision, the RO's Decision Review Officer (DRO) granted an increased rating for PTSD to 70 percent disabling, effective September 27, 2011, and granted entitlement to a TDIU, effective November 3, 2011.  In a separate November 2013 decision by the DRO, an earlier effective date for the grant of the TDIU was granted to September 27, 2011.  

Following the May 2011 rating decision that granted service connection for PTSD, the Veteran initiated an appeal as to the initial disability rating assigned.  While the Veteran did not perfect an appeal following the September 2013 Statement of the Case, the Veteran did file a Notice of Disagreement with the September 2013 DRO decision that granted an increased disability rating, effective September 27, 2011.  The issue was thereafter adjudicated by the RO as entitlement to an effective date earlier than September 27, 2011, for the assignment of a 70 percent disability rating.  However, in light of the Veteran's continued arguments that he is entitled to an increased disability rating prior to September 27, 2011, the Board has reframed the issue as an increased rating claim prior to September 27, 2011, which includes consideration of whether a 50 percent disability rating was warranted at any time prior to September 27, 2011.  The Veteran has not contended, nor does the evidence suggest, that a higher disability rating is warranted on or after September 27, 2011; therefore, the rating period beginning on September 27, 2011, is not considered part of the appeal.  Accordingly, the issue of entitlement to an increased rating for PTSD on or after September 27, 2011, is not before the Board and will not be discussed in the decision below.  

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.
 
The issue of entitlement to an effective date prior to September 27, 2011, for the grant of a TDIU on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the rating period on appeal prior to January 6, 2004, the Veteran's service-connected PTSD has been manifested by symptomatology more nearly approximating occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks due to such symptoms as: depressed mood, anxiety, infrequent panic attacks, and chronic sleep impairment.  

2.  For the rating period on appeal from January 6, 2004 to September 26, 2011, the Veteran's service-connected PTSD has been manifested by symptomatology more nearly approximating occupational and social impairment with reduced reliability and productivity due to such symptoms as: disturbances of motivation and mood, difficulty in understanding complex commands, and difficulty in establishing and maintaining effective work and social relationships.  

3.  For the entire rating period on appeal, the Veteran's PTSD has been not been manifested by symptomatology more nearly approximating occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals with interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance; difficulty in adapting to stressful circumstances; or an inability to establish effective relationships.

4.  For the rating period on appeal prior to January 6, 2004, service connection was in effect for PTSD, rated as 30 percent disabling, dermatitis, rated as 10 percent disabling, tinnitus, rated as 10 percent disabling, bilateral hearing loss, rated as noncompensable, and residuals of a right fifth metacarpal fracture, rated as noncompensable.  The combined disability evaluation was 40 percent.  

5.  For the rating period on appeal from January 6, 2004 to September 26, 2011, service connection was in effect for PTSD, rated as 50 percent disabling, dermatitis, rated as 10 percent disabling, tinnitus, rated as 10 percent disabling, bilateral hearing loss, rated as noncompensable, and residuals of a right fifth metacarpal fracture, rated as noncompensable.  The combined disability evaluation was 60 percent.  

6.  Prior to September 27, 2011, the Veteran does not meet the schedular rating criteria for entitlement to a TDIU.  


CONCLUSIONS OF LAW

1.  For the rating period on appeal prior to January 6, 2004, the criteria for an initial disability rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.125, 4.126(a), 4.130, Diagnostic Code 9411 (2014).  

2.  Resolving all reasonable doubt in favor of the Veteran, for the rating period on appeal from January 6, 2004, to September 26, 2011, the criteria for a disability rating of 50 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.125, 4.126(a), 4.130, Diagnostic Code 9411 (2014).  

3.  For the entire rating period on appeal, the criteria for an effective date prior to September 27, 2011 for the grant of a TDIU on a schedular basis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 3.400, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

As discussed above, the Board has recharacterized the appeal based on the Veteran's contentions that he is entitled to an increased disability rating prior to September 27, 2011, including for the entire initial rating period.  Accordingly, the issue on appeal arises from the Veteran's disagreement with the initial disability rating assigned following the grant of service connection for PTSD, and therefore, no additional notice is required.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (interpreting that separate notification is not required for the "downstream" issue of initial rating); 38 C.F.R. § 3.159(b)(3)(i) (2014) (reflecting that there is no duty to provide VCAA notice upon receipt of a notice of disagreement).

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that have been associated with the claims file include VA and private treatment records, VA examination reports from September 2002, November 2006, and March 2011, records from the Social Security Administration (SSA), and the Veteran's statements.  

The Veteran was afforded VA examinations in September 2002, November 2006, and March 2011 in connection with the claim for service connection for PTSD.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations are found to be adequate for ratings purposes of the issue on appeal.  The VA examiners reviewed the Veteran's psychiatric history and current symptoms, made clinical observations, and rendered opinions regarding the severity of the disability.  In addition, the VA examiners addressed all the relevant rating criteria for rating PTSD, including the functional impact of the Veteran's disability upon his occupational and social functioning.  

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 444 F.3d 1328.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claim. 

Disability Ratings - Laws and Regulations

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§  4.1, 4.2, 4.10 (2014).  

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.  

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.  

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).   

VA is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  The reasonable doubt doctrine dictates that all symptoms be attributed to the veteran's service-connected disability.  See Mittleider, 11 Vet. App. at 181.  

PTSD is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the General Rating Formula for Mental Disorders, a 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  Id. 

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or inability to establish and maintain effective relationships.  Id.

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity, due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing effective work and social relationships.  Id.

A 30 percent disability rating requires occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, or recent events).  Id.

A Global Assessment of Functioning (GAF) score is a quantifiable assessment of overall functioning used by mental health clinicians that reflects an individual's "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (both citing the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV), p. 32 (1994)).  

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The RO certified the Veteran's appeal to the Board in February 2014, and therefore the claim is governed by DSM-IV.

The Board notes that the use of GAF scores has been abandoned in the DSM-5 because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice."  See Diagnostic and Statistical Manual for Mental Disorders, Fifth edition, p. 16 (2013).  In this case, however, the Veteran's claim is governed by DSM-IV and DSM-IV was in use at the time the medical entries of record were made.  Thus, the GAF scores assigned remain relevant for consideration in this appeal

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth edition, p. 46 (1994).  

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id at p. 47.  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id. 

Scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  Id. 

When evaluating mental health disorders, the factors listed in the Rating Schedule are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; the analysis should not be limited solely to whether a veteran exhibited the symptoms listed in the Rating Schedule.  Rather, the determination should be based on all of a veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  The lists of symptoms under the Rating Schedule are meant to be examples of symptoms that would warrant the disability evaluation, but are not meant to be exhaustive.  Id.  

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Increased Disability Rating for PTSD - Analysis

The Veteran contends that prior to September 27, 2011, his PTSD has caused more severe symptomatology than that contemplated by the 30 percent disability rating currently assigned.  Specifically, the Veteran indicates his symptoms associated with PTSD have been of such severity to render him unemployable since at least March 2005, when he was awarded SSA disability compensation.  

After a review of all the evidence of record, lay and medical, the Board finds that a separate staged rating is appropriate in the case.  See Fenderson, 12 Vet. App. 119; Hart, 21 Vet. App. 505.  Specifically, the Board finds that the weight of the evidence demonstrates that prior to January 6, 2004, the Veteran's PTSD was manifested by symptomatology more nearly approximating occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks, due to such symptoms as depressed mood, anxiety, infrequent panic attacks, and chronic sleep impairment, consistent with a 30 percent disability rating.  38 C.F.R. § 4.130, Diagnostic Code 9411.  The Board further finds that the weight of the evidence demonstrates that from January 6, 2004, to September 26, 2011, the Veteran's PTSD was manifested by symptomatology more nearly approximating occupational and social impairment with reduced reliability and productivity, due to such symptoms as disturbances of motivation and mood, difficulty in understanding complex commands, and difficulty in establishing and maintaining effective work and social relationships, consistent with a 50 percent disability rating.  Id.  

In a February 2002 VA treatment record, the VA clinician indicated that the Veteran reported: symptoms of depression and anxiety, a feeling of inadequacy in his job duties, a loss of motivation, poor concentration, and a loss of interest in hobbies.  The VA clinician indicated that the Veteran presented with a casual and neat appearance; a cooperative attitude; an anxious affect; relevant speech of normal rate and tone; a linear and goal-directed thought process; intact orientation to person, place, and time; and fair insight and judgment.  The Veteran denied suicidal or homicidal ideation and auditory or visual hallucinations.  The Veteran reported working as a general contractor, and being currently married with one teenaged step-son living with him.  The VA clinician assigned a GAF score of 65.  

In an April 2002 VA treatment record, the VA clinician indicated that the Veteran reported: symptoms of depression and anxiety, a feeling of inadequacy in his job duties, a loss of motivation, poor concentration, and a loss of interest in hobbies.  The VA clinician indicated that the Veteran presented with a casual appearance; a cooperative attitude; an anxious mood; a congruent affect; normal speech pattern and content; a linear thought process; intact orientation to person, place, and time; and fair insight and judgment.  The Veteran denied symptoms of a panic disorder, and also denied suicidal or homicidal ideations, auditory or visual hallucinations, and paranoia.  The Veteran reported working as a general contractor, and being currently married with one teenaged step-son living with him.  The VA clinician assigned a GAF score of 65.  

In the September 2002 VA examination report, the VA examiner indicated that the Veteran presented with a depressed mood, and infrequent panic attacks, with the more recent panic attack occurring one year prior, and the penultimate one occurring nine years prior.  The VA examiner indicated the Veteran denied anxiety symptoms; suicidal or homicidal ideations; auditory and visual hallucinations; delusions; mood swings; and feelings of paranoia, hopelessness, helplessness, and worthlessness.  The VA examiner also indicated the Veteran presented with a congruent affect; a linear thought process; intact memory; intact concentration; intact insight; and intact judgment.  The VA examiner assigned a GAF score of 60.  

In a September 2002 VA treatment record, the VA clinician indicated that the Veteran reported: symptoms of depression and anxiety, a feeling of inadequacy in his job duties, a loss of motivation, poor concentration, and a loss of interest in hobbies.  The VA clinician specifically noted the Veteran's complaint of a recent increase in his anxiety symptoms.  The VA clinician indicated that the Veteran presented with a casual appearance; a cooperative attitude; an anxious mood; a congruent affect; normal speech pattern and content; a linear thought process; intact orientation to person, place, and time; and fair insight and judgment.  The Veteran denied symptoms of a panic disorder, and also denied suicidal or homicidal ideations, auditory or visual hallucinations, and paranoia.  The Veteran reported working as a general contractor, but only able to work intermittently.  The VA clinician assigned a GAF score of 55.  

In a VA treatment record dated January 6, 2004, the VA clinician indicated that the Veteran reported: symptoms of depression and anxiety, no desire to go to work, and social isolation.  The VA clinician indicated that the Veteran presented with a casual appearance with good hygiene except a strong smell of alcohol; intact orientation to person, place, time, and context; cognitive functioning blunted by excessive alcohol use; grossly intact memory; a depressed and anxious mood; a congruent affect; a slow and vague speech pattern; a goal-directed thought process; and fair insight and judgment.  The Veteran denied suicidal or homicidal ideations.  The Veteran reported no longer working as a general contractor, and was recently separated from his wife, including moving out of the house.  The Veteran reported having some contact with his two adult children.  The VA clinician did not assign a GAF score.  

The Veteran applied for SSA disability compensation in January 2004.  While the Veteran's application for SSA disability compensation is not of record, medical evidence relied upon by the SSA in making its determination is contained in the Veteran's claims file.  As relevant, the record contains a February 2004 Mental Residual Functional Capacity Assessment.  The SSA psychiatrist heavily referenced the January 2004 VA treatment record including reciting the symptomatology reported and demonstrated by the Veteran.  The SSA psychiatrist noted that the Veteran demonstrated additional moderate limitations in the following categories: the ability to understand and remember detailed instructions; the ability to carry out detailed instructions; the ability to maintain attention and concentration for extended periods; the ability to perform activity within a schedule; the ability to interact appropriately with the general public; and the ability to respond appropriately to changes in the work setting.  

In an August 2005 private treatment record, the private clinician indicated that the Veteran reported symptoms of "extreme anxieties" and nightmares.  The private clinician indicated that the Veteran presented with orientation to person, place, and time; intact memory; and a logical and coherent thought process.  The Veteran denied delusions, hallucinations, and suicidal or homicidal ideations.  The private clinician assigned a GAF score of 40.  

In an August 2006 statement submitted by the Veteran, the Veteran's treating clinician indicated that upon initial evaluation in November 2005, the Veteran reported symptoms of depression, anxiety, social isolation, irritability, and being easily startled or agitated.  The private clinician indicated that the Veteran's anxiety and depression impaired his daily functioning, including feeling weak and inadequate in social and work situations.  The private clinician indicated that the Veteran was currently divorced, and while not regularly employed, did perform "odd jobs now and then."  The private clinician specifically noted that the Veteran demonstrated improvement in early 2006 because of construction work he completed for a neighbor.  The private clinician did not provide a GAF score, but opined that the Veteran's everyday functioning was substantially impaired.  

In the November 2006 VA examination report, the VA examiner indicated that the Veteran reported symptoms of depression and anxiety, social and occupational dysfunction, difficulty sleeping, social isolation, difficulty concentrating, and low self-esteem.  The VA examiner indicated that the Veteran presented adequately dressed with a cooperative and pleasant attitude; excellent hygiene; depressed mood; normal speech pattern; normal thought process and communication; intact orientation to person, place, and time; and fair insight and judgment.  The Veteran denied symptoms of a panic disorder; obsessional, ritualistic, or inappropriate behaviors; suicidal or homicidal ideation; auditory or visual hallucinations; flashbacks; intrusive thoughts; and avoidance behaviors.  The VA examiner identified impaired impulse control, but did not indicate any episode of unprovoked irritability with periods of violence.  The Veteran reported not working, and being currently divorced.  The VA examiner assigned a GAF score of 60.

In the March 2011 VA examination report, the VA examiner indicated that the Veteran reported symptoms of irritability, difficulty sleeping, and panic attacks occurring once per month.  The VA examiner indicated that the Veteran presented with a casually dressed appearance; clear and coherent speech content and process; a cooperative attitude; an appropriate affect; an anxious and irritable mood; normal thought process and content; intact attention and orientation; fair impulse control with no episodes of violence; intact insight and judgment; normal memory; and slight impairment in some activities of daily living (shopping, dressing, travel, and driving).  The Veteran denied symptoms of a panic disorder; obsessional, ritualistic, or inappropriate behaviors; suicidal or homicidal ideation; and auditory or visual hallucinations.  The Veteran reported living with an "off-and-on again" girlfriend and maintaining a close relationship with his sisters and two adult children.  The Veteran indicated that he received SSA disability compensation for his arthritis and depression.  The VA examiner assigned a GAF score of 65, and opined that the Veteran had mild PTSD.  The VA examiner also opined that the Veteran's PTSD has not primarily affected his employment or employability.  

In a July 2011 VA treatment record, the VA clinician indicated that the Veteran reported symptoms of difficulty sleeping, intrusive thoughts, hyperalertness, and being easily angered.  The VA clinician indicated that the Veteran demonstrated a casually dressed appearance; a cooperative, but anxious attitude and behavior; orientation to person, place, and time; intact memory; a dysphoric mood; a restricted affect; normal speech rate and rhythm; a coherent thought process; adequate insight; and intact judgment.  The Veteran denied suicidal or homicidal ideation.  The Veteran reported having a current girlfriend and maintaining a relationship with his two adult children, although not as close as he preferred.  The Veteran reported maintaining a close relationship with his brother and mother.  The Veteran indicated that he received SSA disability compensation for his arthritis and depression.  The VA examiner assigned a GAF score of 60.  

In a September 2011 statement, the Veteran indicated that his PTSD symptoms go through highs and lows, but remain a chronic condition.  Specifically, the Veteran indicated that he believed the March 2011 VA examination was performed on one of his better days, and that before and after the March 2011 examination the Veteran's condition has worsened.  

In a VA treatment record dated September 27, 2011, the VA clinician indicated that the Veteran reported a generalized constant anxiety, episodes of irritability, sleep impairment, intrusive thoughts, intermittent avoidance behaviors, social isolation, and depression.  The VA clinician specifically noted that Veteran's symptoms have recently increased.  The VA clinician indicated that the Veteran demonstrated a normal speech rate and tone; intact orientation; good hygiene; an unrestricted affect; a goal-directed thought process; and intact insight and judgment.  The Veteran reported having a current girlfriend and maintaining a relationship with his two adult children, although not as close as he preferred.  The Veteran also reported maintaining a close relationship with his brother and mother.  The Veteran indicated that he received SSA disability compensation for his arthritis and depression.  The VA clinician assigned a GAF score of 50.  

In the November 2011 VA examination report, the VA examiner indicated that the Veteran reported and demonstrated a decline in his overall functioning since the March 2011 VA examination.  Specifically, the Veteran reported a distancing of his relationship with his two adult children, increased irritability, increased agitation, and increased frequency and severity of additional symptoms (panic attacks, intrusive thoughts, flashbacks, emotional dysregulation, nightmares, and sleep disturbances).  The VA examiner also identified a new symptom of impairment of short- and long-term memory.  In addition, the VA examiner noted that the Veteran began medication management of his symptoms from a VA psychiatrist on September 27, 2011.  The VA examiner assigned a GAF score of 50.  

In a November 2011 statement authored by the March 2011 VA examiner, submitted by the Veteran, the VA examiner indicated that while he assigned a GAF score of 65 in the March 2011 examination report, he would now assign a GAF score of 50.  The VA examiner explained that the Veteran is quite isolative and avoidant and had been terminated from several short-term, part-time work projects due to interpersonal conflicts with his employers.  In addition, the VA examiner noted that the Veteran's girlfriend wanted to end their relationship due to interpersonal problems.  

In weighing all the evidence of record, the Board finds that the weight of the evidence demonstrates three distinct periods of the severity of the Veteran's symptomatology:  from February 22, 2002, to January 5, 2004; from January 6, 2004, to September 26, 2011; and from September 27, 2011, forward.  Prior to January 6, 2004, the Board finds the weight of the evidence demonstrates the Veteran's PTSD was manifested by symptomatology more nearly approximating occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks due to such symptoms as depressed mood, anxiety, infrequent panic attacks, and chronic sleep impairment, consistent with a 30 percent disability rating.  38 C.F.R. § 4.130, Diagnostic Code 9411.  From January 6, 2004, to September 26, 2011, the Board finds that the weight of the evidence demonstrates that the Veteran's PTSD was manifested by symptomatology more nearly approximating occupational and social impairment with reduced reliability and productivity, due to such symptoms as disturbances of motivation and mood, difficulty in understanding complex commands, and difficulty in establishing and maintaining effective work and social relationships, consistent with a 50 percent disability rating.  Id.  

As indicated in treatment records and examination reports dated prior to January 6, 2004, the Veteran consistently reported symptoms of depressed mood, anxiety, poor concentration, a loss of motivation, and a loss of interest in pleasurable activities.  In addition, VA examiners and treating clinicians noted infrequent panic attacks (occurring less than annually) and an anxious mood.  However, VA examiners and treating clinicians indicated no significant impairment in appearance, attitude, speech patterns, thought processes, orientation, insight, or judgment.  In addition, the Veteran denied suicidal or homicidal ideations, and auditory or visual hallucinations.  GAF scores assigned during this period range from 55 to 65 (55, 60, 65, 65), indicating mild to moderate symptoms.  The evidence indicates that the Veteran was married and working as a general contractor on, at least, an intermittent basis.  

In review of treatment records and examination reports dated between January 6, 2004, and September 26, 2011, the weight of the evidence demonstrates that the Veteran's symptoms increased in severity.  Specifically, in addition to symptoms previously reported, the Veteran consistently reported new symptoms of social isolation, irritability, being easily agitated, and difficulty sleeping.  In addition, VA examiners and treating clinicians have noted new and additional symptoms of blunted cognitive functioning, difficulty following and understanding complex commands, more frequent panic attacks (occurring monthly), and impaired impulse control without episodes of violence.  However, VA examiners and treating clinicians continued to indicate no significant impact in appearance, attitude, memory impairment, thought processes, orientation, insight, or judgment.  In addition, the Veteran denied obsessional, ritualistic, or inappropriate behaviors; suicidal or homicidal ideations; auditory or visual hallucinations; and paranoid ideations.  GAF scores assigned during this period range from 40 to 65 (40, 60, 60, 65), indicating moderate to major symptoms.  The evidence indicates that the Veteran became separated in January 2004, but maintained close relationships with his familial relatives and initiated a long-term romantic relationship.  The evidence also indicates that the Veteran stopping working almost entirely, except for working occasional "odd jobs," which improved his symptoms.  

In review of treatment records and examination reports dated on or after September 27, 2011, the weight of the evidence demonstrates that the Veteran's symptoms again increased in severity.  Specifically, the Veteran's reported an increase in the frequency of symptoms, including generalized and daily depression and anxiety, increased panic attacks (occurring more than once per week), increased frequency of nightmares, and new symptoms of memory impairment and avoidance behaviors.  The Veteran has also demonstrated increased difficulty in maintaining social relationships, with a distancing of his familial relationships noted in September 2011, and of his romantic relationship noted in November 2011.  GAF scores assigned after September 27, 2011, are uniformly 50.  Finally, in November 2011, the VA examiner who performed the March 2011 examination indicated that Veteran's symptomatology had increased significantly since the March 2011 examination.  

The Board finds that the weight of the evidence demonstrates that the criteria for an increased rating in excess of 50 percent for the Veteran's service-connected PTSD have not been met for the entire rating period on appeal.  Specifically, during the appeal period, the Veteran's PTSD has not been manifested by symptomatology more nearly approximating occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals with interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance; difficulty in adapting to stressful circumstances; or an inability to establish effective relationships, as contemplated by a 70 percent disability rating under Diagnostic Code 9411.  38 C.F.R. § 4.130.  

In specific consideration of the symptoms contemplated by the criteria for a 70 percent disability rating under Diagnostic Code 9411, the Board finds that the evidence of record has uniformly demonstrated a lack of suicidal ideation; obsessional rituals that interfere with routine activities; illogical, obscure, or irrelevant speech pattern and content; spatial disorientation; and neglect of personal appearance and hygiene.  

Regarding the remaining symptoms contemplated by the criteria for a 70 percent disability rating, the evidence of record demonstrates some degree of these symptoms present during the appeal period; however, in consideration of the frequency, severity, and duration of these symptoms, the Board finds that a 70 percent disability rating is not warranted.  Regarding symptoms related to depression and depressed mood, the evidence of record consistently reflects depressive symptoms; however, the severity of the Veteran's depression has varied across the appeal period.  In February 2002, the Veteran reported "his depression comes periodically."  In September 2002, the Veteran endorsed a depressed mood, but denied feelings of hopelessness, helplessness, or worthlessness.  The August 2005 private treatment record does not mention symptoms of depression, but the August 2006 statement from a different private treatment provider indicates severe depression.  The March 2011 VA examiner indicated that the Veteran's depression was episodic.  In September 2011, the Veteran reported that he was depressed "every day . . . but it's to different degrees."  The November 2011 VA examiner indicated that the Veteran demonstrated depressed mood, but did not demonstrate near-continuous depression affecting the ability to function independently, appropriately, and effectively.  As such, the weight of the evidence does not demonstrate near continuous depression affecting the ability to function independently, appropriately, and effectively.

Regarding symptoms of panic, the evidence of record consistently reflects panic attack symptoms; however, the frequency of the Veteran's panic attacks has varied across the appeal period.  In September 2002, the Veteran reported panic attacks occurring on a less than annual basis.  In March 2011, the Veteran reported panic attacks occurring on a monthly basis.  In November 2011, the Veteran reported panic attacks on a greater than weekly basis; however, the VA examiner indicated that the Veteran did not demonstrate near-continuous panic affecting his ability to function independently, appropriately, and effectively.  

Regarding symptoms of impaired impulse control, the evidence of record reflects symptoms of irritability; however, the severity of the Veteran's symptoms has varied across the appeal period.  The August 2006 statement from the Veteran's private clinician indicates the Veteran is irritable and easily agitated.  The November 2006 VA examiner indicated that the Veteran had impairment in impulse control, but did not describe unprovoked irritability with periods of violence.  The March 2011 VA examiner noted the Veteran's irritable mood and fair impulse control, but indicated no episodes of violence.  The November 2011 VA examiner indicated that the Veteran demonstrated impaired impulse control as demonstrated by unprovoked irritability with periods of violence.  The November 2011 VA examiner specifically noted a recent incident with a grocery store clerk that began when the clerk pushed a cart into the Veteran, and resulted in a heated altercation, which the Veteran indicated was out of proportion to the incident.  

Regarding symptoms related to establishing and maintaining effective social relationships, the evidence of record reflects these symptoms have varied across the appeal period.  Prior to January 2004, the Veteran was married, but had been divorced twice with two adult children from the first marriage.  In addition, the Veteran was either working full-time or on an intermittent basis.  Between January 2004 and September 2011, the Veteran stopped working completely except for performing "odd jobs."  In addition, the Veteran became separated from his wife and moved out of the house; however, the Veteran maintained relationships with his mother, siblings, and adult children.  The Veteran also began to date romantically, including maintaining a five-year, "off and on" relationship with a girlfriend with whom he cohabitated.  From September 2011 forward, the Veteran's girlfriend indicated a desire to end their relationship, and the Veteran became more distant in his relationships with his adult children.  In a November 2011 statement, the VA examiner indicated that the Veteran had become more isolative and avoidant, and was terminated from several short-term, part-time work projects due to interpersonal conflicts with his employers.  

In several statements in support of the appeal, the Veteran contends that the 70 percent disability rating should be assigned earlier than September 27, 2011, specifically contending effective dates of February 22, 2002 (date of original claim), January 22, 2004 (date of SSA disability application), and March 16, 2005 (date of SSA disability compensation award).  In these statements, the Veteran has consistently highlighted the GAF scores as indicative of the severity of his PTSD.  In a November 2012 statement, the Veteran indicated that "GAF ranges from 55 in 2002 to 40 in 2005."  In a September 2013 statement, the Veteran again identified the GAF score of 40 provided in 2005 as sufficient evidence to provide an increased rating.  Finally, the Veteran's representative also noted that GAF scores "range from 55 in 2002 to 40 in 2005."  

As noted above, a GAF score must be considered in light of the actual symptoms of a veteran's disorder, which provide the primary basis for the rating assigned.  However, individual GAF scores are not dispositive as to the proper disability level, and must be considered with all the evidence of record.  See Cline v. Shinseki, 26 Vet. App. 18, 28 (2012) (stating that GAF scores, although potentially probative of the level of impairment caused by a mental disorder, "are not dispositive of the proper level of disability."); see also Massey v. Brown, 7 Vet. App. 204, 207 (1994).  While the Veteran and his representative have identified the GAF scores of 55 (September 2002) and 40 (August 2005) as indicative of serious symptoms that warrant a 70 percent disability rating, they do not appear to consider the other GAF scores assigned during the appeal period that document a higher overall level of functioning: 65 (February 2002, April 2002), 60 (September 2002, November 2006), 65 (March 2011), 60 (July 2011).  

The Board acknowledges that the GAF score of 40, assigned in August 2005, is a significant decrease from the other GAF scores assigned during the remainder of the appeal period.  To the extent that the Veteran experienced an increase in the severity of his symptoms, as reflective by the lower GAF score, the Board has found such an increase in severity and determined that the Veteran is entitled to an increased rating as of January 6, 2004.  However, while the August 2005 private clinician assigned a GAF score of 40, indicating impairment in reality testing or communication or major symptom impairment, the GAF score assigned must be taken in consideration with the other contemporaneous evidence of record.  In this case, the Board finds that despite the private clinician's assignment of a GAF score of 40, the contemporaneous private treatment record does not reflect major symptoms so as to warrant a 70 percent disability rating.  Specifically, while the private clinician noted the Veteran's complaint of "extreme anxieties" and questionable alcohol abuse, the private clinician also noted that the Veteran was alert and oriented to person, place, and time; had intact memory; and demonstrated a logical and coherent thought process.  The private clinician also noted that the Veteran denied delusions, hallucinations, and suicidal or homicidal ideations.  In review of additional contemporaneous evidence of record, the symptoms documented by the private clinician in August 2005 are consistent with those documented in treatment records and examination reports dated between 2004 and 2006, whereas, the GAF score assigned is not.  Therefore, in consideration of the GAF score assigned together with the supporting documentation, the Board finds that the Veteran's symptomatology more nearly approximated occupational and social impairment with reduced reliability and productivity, consistent with a 50 percent disability rating.  

Based on the above, the Board finds that the weight of the evidence demonstrates three distinct periods of the severity of the Veteran's symptomatology:  from February 22, 2002, to January 6, 2004; from January 6, 2004, to September 26, 2011; and from September 27, 2011, forward.  Prior to January 6, 2004, the Board finds that the Veteran's symptomatology more nearly approximates the criteria for a 30 percent disability rating, but no higher, for PTSD under Diagnostic Code 9411.  38 C.F.R. §§ 4.3, 4.7, 4.130.  From January 6, 2004, to September 26, 2011, the Board finds that the Veteran's symptomatology more nearly approximates the criteria for a 50 percent disability rating, but no higher, for PTSD under Diagnostic Code 9411.  Id.  For the entire rating period on appeal, the Board finds that the Veteran's symptomatology does not more nearly approximate the criteria for the higher 70 percent disability rating for PTSD under Diagnostic Cod 9411.  Id.  

For these reasons, the Board finds that the weight of the evidence does not support a finding for a disability rating in excess of 30 percent for PTSD prior to January 6, 2004.  However, the Board finds that the weight of the evidence does support a finding for a disability rating of 50 percent, but no higher, from January 6, 2004, to September 26, 2011, for PTSD.  

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors included "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or the "combined effect" of multiple service-connected disabilities that result in a "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presentation demonstrates a disability profile that is not adequately captured by the schedular ratings for the service-connected disabilities.  

The Board finds that the symptomatology and impairment caused by the Veteran's PTSD are specifically contemplated by the schedular rating criteria (General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130), and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9411, specifically provide for disability ratings based on a combination of history, symptoms, and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's PTSD has been manifested in depressed mood, anxiety, panic attacks, decreased concentration, sleep impairment, and difficulty in establishing and maintaining effective work and social relationships.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  

The GAF scores in the DSM-IV are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  Moreover, all of the Veteran's PTSD symptomatology is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  There remains no PTSD symptom or impairment that is not explicitly contemplated by the schedular rating criteria, or rated like or similar to the schedular rating criteria, and that has not been considered in the overall assessment of occupational and social impairment as reflected by the GAF scores assigned, which the Board has weighed and considered in determining the appropriate ratings to assign in this case for the respective periods.  

Further, the Veteran has not asserted, and the evidence of record has not suggested, any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  As such, and in the absence of exceptional factors associated with the Veteran's PTSD, the Board finds that the Rating Schedule is adequate to evaluate the Veteran's current disability profile and symptomatology.  Therefore, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Thun, 22 Vet. App. at 115-16; Johnson, 762 F.3d 1362; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


Entitlement to an Earlier Effective Date for a TDIU on a Schedular Basis - 
Laws and Regulations

A TDIU may be assigned when the disabled veteran, in the judgment of the rating agency, is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, 
(2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

With respect to an earlier effective date, a TDIU is a form of increased rating claim, and therefore the effective date rules for increased compensation claims apply.  Norris v. West, 12 Vet. App. 413, 420 (1999); Hurd v. West, 13 Vet. App. 449 (2000).  However, in the case, as the Board has characterized the Veteran's increased rating claim as an increased initial disability rating claim, the Board will consider whether the evidence demonstrates that the Veteran was unemployable due to his service-connected disabilities at any point during the appeal period prior to September 27, 2011.  

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. § 4.3.

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  See 38 C.F.R. 
§ 4.17(a).

Entitlement to an Earlier Effective Date for a TDIU on a Schedular Basis - Analysis

The Veteran contends that an effective date earlier than September 27, 2011, is warranted for the grant of a TDIU.  In several statements in support of the appeal, the Veteran contends that the TDIU should be assigned earlier than September 27, 2011, specifically contending effective dates of February 22, 2002 (date of original claim of service connection for PTSD), January 22, 2004 (date of SSA disability application), and March 16, 2005 (date of SSA disability compensation award).  

As adjudicated above, the disability rating assigned for the Veteran's PTSD has been staged across the appeal period.  From February 22, 2002, to January 5, 2004, a 30 percent disability rating has been assigned.  From January 6, 2004, to September 26, 2011, a 50 percent disability rating has been assigned.  All of the Veteran's other service-connected disabilities have been uniformly rated across the appeal period.  

For the appeal period from February 22, 2002, through January 5, 2004, service connection was in effect for PTSD, rated as 30 percent disabling; dermatitis, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; bilateral hearing loss, rated as noncompensable; and residuals of a right fifth metacarpal fracture, rated as noncompensable.  The combined disability evaluation is 40 percent.  38 C.F.R. § 4.25.  There is no indication that any of the Veteran's compensable service-connected disabilities should be considered together as one disability.  38 C.F.R. 
§ 4.16(a).

For the appeal period from January 6, 2004, through September 26, 2011, service connection was in effect for PTSD, rated as 50 percent disabling; dermatitis, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; bilateral hearing loss, rated as noncompensable; and residuals of a right fifth metacarpal fracture, rated as noncompensable.  The combined disability evaluation is 60 percent.  38 C.F.R. § 4.25.  There is no indication that any of the Veteran's compensable service-connected disabilities should be considered together as one disability.  38 C.F.R. 
§ 4.16(a).

For the entire rating period on appeal, the criteria for consideration of a TDIU under 38 C.F.R. § 4.16(a) are not met because the Veteran does not have one service-connected disability with an evaluation of at least 60 percent, or two or more disabilities with a combined rating of at least 70 percent with one disability rated at 40 percent.  For these reasons, the Board finds that an effective date earlier than September 27, 2011, for the award of a TDIU on a schedular basis pursuant to 38 C.F.R. § 4.16(a) is not warranted.  


ORDER

Entitlement to an increased initial rating in excess of 30 percent disabling, from February 22, 2002, to January 5, 2004, for PTSD is denied.  

Entitlement to a disability rating of 50 percent, but no higher, from January 6, 2004, to September 26, 2011, for PTSD is granted.  

Entitlement to an effective date earlier than September 27, 2011, for entitlement to a TDIU on a schedular basis pursuant to 38 C.F.R. § 4.16(a) is denied.  


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim of an effective date earlier than September 27, 2011, for entitlement to a TDIU on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b).  See 38 C.F.R. § 19.9 (2014).  

As indicated above, the Veteran contends that he is entitled to an effective date for the award of a TDIU.  Specifically, the Veteran has contended effective dates of February 22, 2002 (date of original claim of service connection for PTSD), January 22, 2004 (date of SSA disability application), and March 16, 2005 (date of SSA disability compensation award).  However, as adjudicated above, the Veteran does not meet the schedular rating criteria for entitlement to a TDIU prior to September 27, 2011.  Effective September 27, 2011, the Veteran has a combined disability rating of at least 70 percent, with a single disability rated as at least 40 percent disabling.  

However, a TDIU evaluation can still be awarded prior to September 27, 2011, if it is established by the evidence of record that service-connected disabilities have rendered the veteran unable to secure and follow substantially gainful employment.  If this is established, the case is to be sent to the Director of Compensation and Pension for extraschedular consideration.  See 38 C.F.R. §§ 3.340(a), 3.341(a), 4.16(b).  

In this case, there is some indication that the Veteran may have been unemployable prior to September 27, 2011, due to his service-connected PTSD.  Specifically, the SSA psychiatrist who completed the February 2004 Mental Residual Functional Capacity Assessment determined that the Veteran can sustain simple repetitive tasks with adequate pace and persistence, and can adapt and relate to coworkers and supervisors.  However, the SSA psychiatrist found the Veteran was unable to work with the public.  The Veteran was awarded SSA disability compensation in March 2005, but was found to be disabled due to "severe" impairments of lumbar strain/sprain, bilateral wrist arthritis, right biceps tendon rupture, and depression.  

Accordingly, the issue of entitlement to a TDIU prior to September 27, 2011, on an extraschedular basis, requires remand to the AOJ in order that the AOJ refer to VA's Director of Compensation & Pension Service.  The Board notes that it may not assign an extraschedular rating in the first instance.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001) (recognizing that "the [Board] is not authorized to assign an extra-schedular rating in the first instance under 38 C.F.R. § 3.321(b)" or 
§ 4.16(b)); Smallwood v. Brown, 10 Vet. App. 93, 98 (1997); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996).

Accordingly, the case is REMANDED for the following actions:

1. The AOJ is directed to refer the issue of entitlement to a TDIU prior to September 27, 2011, on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b) to the VA Director of the Compensation and Pension Service for adjudication.  The Director is requested to provide adequate reasons and bases for any decision, to include discussion of whether the Veteran meets the requirements for assignment of a TDIU on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b) at any time prior to September 27, 2011.

2. After completion of the above and compliance with the requested action has been ensured, readjudicate the issue on appeal on the basis of the additional evidence of record.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


